Title: To James Madison from Peder Blicherolsen, 29 July 1802 (Abstract)
From: Blicherolsen, Peder
To: Madison, James


29 July 1802, Philadelphia. “I take herewith the liberty to lay before You the enclosed seven powers, directed to an equal number of Danish Vice Consuls for the States of New-York, Pensylvania, Mary-Land, District of Columbia, North & South Carolina, and Georgia—to which I respectfully beg, You will have the goodness to cause the necessary Exequatur’s to be respectively annexed [and] … order them to be returned to me.… I shall probably be under the necessity on some futur[e] day to occasion a repeated trouble with still other powers of the same kind, for those States, where I have not yet been able to meet with suitable Subjects, willing to take upon them the burthen of a charge destitute of salary and holding out but an indifferent prospect of any other emoluments or advantages whatever.”
 

   
   RC (DNA: RG 59, NFL, Denmark, vol. 1). 2 pp.


